      Case 2:20-cv-02081-JAM-DB Document 8 Filed 12/14/20 Page 1 of 3


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   FIEL D. TIGNO, State Bar No. 161195
     Supervising Deputy Attorney General
 3   KELSEY LINNETT, State Bar No. 274547
     Deputy Attorney General
 4    1515 Clay Street, 20th Floor
      P.O. Box 70550
 5    Oakland, CA 94612-0550
      Telephone: (510) 879-0986
 6    Fax: (510) 622-2270
      E-mail: Kelsey.Linnett@doj.ca.gov
 7   Attorneys for Office of the California State
     Controller and State Controller Betty T. Yee
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   BRIANNA BOLDEN-HARDGE,                                       Case No. 2:20-cv-02081 JAM-DB

14                                               Plaintiff,

15                  v.                                            STIPULATION ON EXTENSION OF
                                                                  TIME FOR DEFENDANTS TO
16                                                                RESPOND TO COMPLAINT AND
     OFFICE OF THE CALIFORNIA STATE                               ORDER
17   CONTROLLER and BETTY T. YEE in her
     official capacity as California State                        Dept:         Courtroom 6, 14th Floor
18   Controller,                                                  Judge:        Hon. John A. Mendez
                                                                  Action Filed: October 19, 2020
19                                           Defendants.

20

21         IT IS HEREBY STIPULATED by and between the parties Plaintiff Brianna Bolden-

22   Hardge (“Plaintiff”), Defendant Office of California State Controller and Defendant Betty T. Yee,

23   in her official capacity as State Controller of the State of California (collectively, “Defendants”),

24   through their respective attorneys:

25         The complaint in this matter was filed on October 19, 2020, and service was waived. The

26   parties stipulated, and the Court ordered, that Defendants respond to the complaint by December

27   21, 2020 consistent with Federal Rules of Civil Procedure 4 and 12.

28
                                                              1
                         Stipulation on Extension of Time to Respond to Complaint and Order (2:20-cv-02081 JAM-DB)
      Case 2:20-cv-02081-JAM-DB Document 8 Filed 12/14/20 Page 2 of 3


 1         Counsel for Defendants is based in Oakland, California and has a full caseload of active
 2   matters, including litigation and investigations. Declaration of Kelsey Linnett In Support of
 3   Stipulation on Extension of Time to Respond (Linnett Decl.) ¶¶ 1-3.
 4         On December 3, 2020, as a result of continued widespread transmission of COVID-19, the
 5   California Department of Public Health issued a new Stay-At-Home Order based on a particular
 6   region’s Intensive Care Unit (ICU) capacity. California Department of Public Health Regional
 7   Stay at Home Order to All Californians, Dec. 3, 2020, available at
 8   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Regional-Stay-at-Home-
 9   Order-.aspx. As a result, effective Monday, December 7, 2020 most state offices are expected to
10   remain closed for at least three weeks. Linnett Decl. ¶ 5. In addition, on December 4, 2020, the
11   Bay Area counties issued a stay-at-home order limiting travel and access to non-essential
12   workplaces. See Press Release “Bay Area Health Officers Move to Implement the State’s New
13   Regional Stay at Home Order, Dec. 4, 2020, available at https://covid-19.acgov.org/covid19-
14   assets/docs/press/joint-release-2020.12.04.pdf.
15         Because of her workload and because of the COVID-19-related disruptions, defense
16   counsel requires additional time to adequately research, prepare, and file a response in this case.
17         Therefore, the parties jointly request under Federal Rule of Civil Procedure 6(b)(1)(A) that
18   the Court extend the time for Defendants to respond to the complaint 30 days from December 21,
19   2020 to January 20, 2021.
20         IT IS SO STIPULATED.
21

22

23

24

25

26

27

28
                                                        2
                      Stipulation on Extension of Time to Respond to Complaint and Order (2:20-cv-02081 JAM-DB)
      Case 2:20-cv-02081-JAM-DB Document 8 Filed 12/14/20 Page 3 of 3


 1   Dated: December 11, 2020                        XAVIER BECERRA
                                                     Attorney General of California
 2

 3

 4                                                   /s/ Kelsey Linnett_________________
                                                     KELSEY LINNETT
 5                                                   Deputy Attorney General
                                                     Attorneys for Office of the California State
 6                                                   Controller and State Controller Betty T. Yee
 7   Dated: December 11, 2020                         /s/ James A. Sonne (as authorized on 12/11/20)
                                                     JAMES A. SONNE
 8                                                   Harvard Law School Religious Freedom Clinic
                                                     ZEBA A. HUQ
 9                                                   Stanford Law School Religious Liberty Clinic
                                                     WENDY MUSELL
10                                                   The Law Offices of Wendy Musell
                                                     Attorneys for Plaintiff Brianna Bolden-Hardge
11

12         GOOD CAUSE APPEARING, IT IS SO ORDERED.
13

14   Dated: December 11, 2020                     /s/ John A. Mendez
15                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                   Stipulation on Extension of Time to Respond to Complaint and Order (2:20-cv-02081 JAM-DB)
